FILED
                                                                                                NOV -1 2011
                              UNITED STATES DISTRICT COURT                               0lerk, u.s. District & Bankruptcy
                              FOR THE DISTRICT OF COLUMBIA                               Gourts for t.he Dlstritt of Columbl,

MICHAEL R. LUCKY,


                                                                                       1~12
                Plaintiff,
        v.                                             Civil Action No.         11
CAPIT AL ONE BANK, et aI.,

                Defendants.

                                   MEMORANDUM OPINION

        This matter is before the Court on plaintiff s application to proceed in forma pauperis and

pro se complaint. The application will be granted and the complaint will be dismissed.

        Plaintiffs complaint describes his encounters with staff at a Capital One Bank branch in

Washington, D.C., which culminated in his expulsion from the branch. Plaintiff "ask[s] the court

to grant [him] 25000 dollars for conspiracy to organized crime which resaulted [sic] to mental

anguish." Compi. at 12 (page number designated by the Court).

        Federal district courts have jurisdiction in civil actions arising under the Constitution,

laws or treaties of the United States. See 28 U.S.C. § 1331. In addition, federal district courts

have jurisdiction over civil actions where the matter in controversy exceeds $75,000, and the suit

is between citizens of different states. See 28 U.S.C. § 1332(a). This complaint neither states a

federal claim, establishes diversity of citizenship of the parties, nor avers that the matter in

controversy exceeds $75,000. Accordingly, the Court will dismiss this action for lack of subject

matter jurisdiction. An Order accompanies this Memorandum Opinion.




                                                                                                                     3